Case 2:18-cv-00134-BHS Document 181 Filed 02/26/20 Page 1of 3

THE HONORABLE BENJAMIN H. SETTLE

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT TACOMA
AARON HARRIS, an individual, )
_ )

Plaintiff, Case No. 2:18-cv-00134-BHS
v. NOTICE OF SETTLEMENT OF ALL
NATIONAL RAILROAD PASSENGER ) CLAIMS

CORPORATION d/b/a AMTRAK, )
)
Defendant. )
)

 

 

 

Notice is hereby given that all claims against all parties in this action have been
resolved. This notice is being filed with the consent of all parties.

DATED: February 26, 2020.

LANE POWELL Pc

By s/ Tim D. Wackerbarth
Tim D. Wackerbarth, WSBA No. 13673
wackerbartht@lanepowell.com
Andrew G. Yates, WSBA No. 34239
yatesa@lanepowell.com
Warren E. Babb, Jr.,. WSBA No. 13410
babbw@lanepowell.com

NOTICE OF SETTLEMENT OF ALL CLAIMS - 1 1420 FIETHLAVENUE, SUITE 4200

Case No. 2:18-cv-00134-BHS P.O. BOX 91302
SEATTLE, WA 98111-9402

206.223.7000 FAX: 206.223.7107

019188.0396/7978306. |

 
oO ~T NN

\o

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:18-cv-00134-BHS Document 181 Filed 02/26/20 Page 2 of 3

NOTICE OF SETTLEMENT OF ALL CLAIMS - 2
Case No. 2:18-cv-00134-BHS

019188.0396/7978306.1

LANDMAN CORSI BALLAINE & FORD, PC

By:.s/ Mark S. Landman
Mark S. Landman, Pro Hac Vice

mliandman@Icbf.com

John A. Bonventre, Pro Hac Vice

jbonventre@lcbf.com

Attorneys for Defendant National Railroad
Passenger Corporation

CLIFFORD LAW OFFICES

 

By s/ Sean P. Driscoll
Sean P. Driscoll, pro hac vice
Kristofer S. Riddle, pro hac vice
Kevin P. Durkin, pro hac vice
120 North LaSalle Street, 31st Floor
Chicago, IL 60602
Telephone: 312-899-9090

Email: spd@cliffordlaw.com
ksr@cliffordlaw.com
kpd@cliffordlaw.com

LUVERA LAW FIRM

By:.s/ David M. Beninger
Robert N. Gellatly, WSBA #15284
robert@luveralawfirm.com
David M. Beninger, WSBA #18432
david@luveralawfirm.com
Andrew Hoyal, WSBA #21349
andy@luveralawfirm.com

 

 

Attorneys for Plaintiff Aaron Harris

LANE POWELL Pc
1420 FIFTH AVENUE, SUITE 4200
P.O. BOX 91302
SEATTLE, WA 98111-9402
206.223.7000 FAX: 206.223.7107

 
“NO i OW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:18-cv-00134-BHS Document 181 Filed 02/26/20 Page 3 of 3

CERTIFICATE OF SERVICE
I hereby certify that on the 26th day of February, 2020, I electronically filed the

foregoing with the Clerk of the Court using the CM/ECF System, which in turn automatically
generated a Notice of Electronic Filing (NEF) to all parties in the case who are registered users
of the CM/ECF system. The NEF for the foregoing specifically identifies recipients of
electronic notice. I hereby certify that the following document was sent to the following

CM/ECF participant:

Robert N. Gellatly

David M. Beninger

Andrw Hoyal

Luvera Law Firm

701 Fifth Avenue, Suite 6700
Seattle, WA 98104-7016
robert@luveralawfirm.com
david@luveralawfirm.com
andy@luveralawfirm.com

 

 

Kevin P. Durkin

Sean P. Driscoll

Kristopher S. Riddle

Clifford Law Offices

120 N LaSalle Street, 31st Floor
Chicago, IL 60602-2554

kpd@cliffordlaw.com
spd@cliffordlaw.com
ksr@cliffordlaw.com

DATED this 26th day of February, 2020.

S/ Alisa R. Flabel
Alisa R. Flabel, Legal Assistant

NOTICE OF SETTLEMENT OF ALL CLAIMS - 3 1420 FIFTH AVENUE SUITE 4200

Case No. 2:18-cv-00134-BHS P.O. BOX 91302
SEATTLE, WA 98111-9402

206.223,7000 FAX: 206.223.7107

019188.0396/7978306.1

 
